Citation Nr: 1549870	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  11-32 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran served on active duty from July 1979 to February 1992

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the benefits sought on appeal. 

When this case was previously before the Board in June 2014, it was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The June 2014 Board remand noted that the Veteran's service treatment records show that in October 1988 she experienced back pain and underwent physical therapy after a fall.  She complained of numbness and pain in the right leg in October 1987, and numbness and tingling in the calf in August 1991.  

As a result, the Board requested that VA obtain medical opinions as to whether any current back disability was related to the Veteran's active duty and whether any current right lower extremity radiculopathy was related to the Veteran's active duty, service-connected right hip disability or claimed back disability.  The examiner was to specifically consider and address the relevant service treatment records, as identified in the remand.

A December 2014 VA medical opinion stated that the radiculopathy referred to with relation to the Veteran's back was not evidenced in her service treatment records.  However, the examiner failed to fully review the Veteran's service treatment records.  She correctly noted that they included low back pain, but she failed to note that they included numbness and pain in the right leg in October 1987, and numbness and tingling in the calf in August 1991.  

In addition, the December 2014 VA medical opinion acknowledges that the Veteran has low back strain, but states that there was no evidence of a specific lumbar condition associated with the boney process of the spine.  The Board is unable to discern the significance of the boney process of the Veteran's spine to the issue of whether her current right lower extremity radiculopathy is related to her active duty, service-connected right hip disability or claimed back disability.  

A February 2015 VA medical opinion relates that the Veteran's current back disability was not at least as likely as not directly related to findings from her service treatment records.  This opinion also relates that there was not enough evidence to support a finding that the Veteran's current right lower extremity radiculopathy was related to the same or to service-connected hip disability.  However, the examiner failed to review the Veteran's service treatment records or provide any rationale or explanation.  

Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The development requested by the Board's June 2014 remand was not fully completed with respect to these issues.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Additional development must be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Forward any relevant documents from the Veteran's eFolders to the examiner who provided the December 2014 VA medical opinion or the examiner who provided the February 2015 VA medical opinion (or a suitable substitute if either individual is unavailable) for an addendum.  The examiner must review the record.  

Following a review of the relevant medical evidence in the record and the medical history (including that set forth above), the examiner is asked to answer the following: 

(a) Is it at least as likely as not (50 percent or more likelihood) that any current back disability is related to the Veteran's active duty, to include any relevant findings in her service treatment records?

(b) Is it at least as likely as not (50 percent or more likelihood) that any current right lower extremity radiculopathy is related to the Veteran's active duty, to include any relevant findings in her service treatment records?  If not related to service, is any current right lower extremity radiculopathy related to the service-connected right hip disability or claimed back disability?  

The examiner is requested to specifically consider and address the relevant service treatment records, as noted above.  

The examiner is requested to provide a rationale for any opinion expressed.  

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinions.

2.  Then, readjudicate the Veteran's claims.  If either benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




